Title: From George Washington to the U.S. Senate, 5 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States May 5. 1796
        
        I lay before you, for your consideration and advice, an explanatory article proposed to be added to the treaty of Amity Commerce and Navigation between the United States and Great Britain; together with a copy of the full power to the Secretary of State to negotiate the same.
        
          Go: Washington
        
      